Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In particular, the embodiment of the device shown in figs. 6 and 7 of Bradley (which show an alternative needle pivoting means to that of figs. 2-5) is now being relied on in view of the amendments to the claims. It is noted that the second body portion of the embodiment shown in figs. 6 and 7 remains fixed regardless of the orientation of the needles (i.e., pre-deployed versus deployed), such that the orientation of the guidewire receiving lumen passing through the second body portion as taught by Klein remains in a first orientation in both a pre-deployed needle state and a deployed needle state. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6, 21, and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bradley et al. (US 5,374,275; “Bradley”) in view of Christy (US 5,613,975) and Klein et al. (US 5,792,152; “Klein”). Bradley discloses a device comprising an elongate locating foot housing (portion of 12 that houses “needle capture” 60), a first body portion coupled to a first end of the locating foot housing and a second body portion coupled to a second end of the locating foot housing (see examiner-annotated reproductions of fig. 2 and fig. 7 of Bradley below, noting that fig. 2 is being relied upon to show elements not illustrated in figs. 6 and 7; figures 6 and 7 show alternative needle pivoting means being relied on in the instant rejection), the second body portion comprising an atraumatic tip (note tapered shape of tip, and absence of sharp cutting surface; see figs. 6,7), a locating foot (either lobe 62) mounted to the locating foot housing at a position between the first body portion and the second body portion, the locating foot selectively movable from a pre-deployed configuration (fig. 2) to a deployed configuration (fig. 3) extending from one side of the locating foot housing, and a needle (36) selectively movable from a pre-deployed configuration (fig. 6) to a deployed configuration (fig. 7) in which the needle extends towards the locating foot from a location distal the locating foot.  As noted above, figures 6 and 7 shown an alternative needle pivoting means (20/22) and needle pivoting means control (movement of support shaft 24) that can be used with the remaining structure of fig. 2 of Bradley (see esp. claim 13 of Bradley; col. 5, ll. 25-54).


    PNG
    media_image1.png
    766
    443
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    519
    458
    media_image2.png
    Greyscale

Bradley does not expressly disclose that the needle is angularly oriented outwardly from the locating foot housing in the embodiment of figs. 6 and 7.
Christy discloses another device which can be used to close a wound. Like the prior art of Bradley, the device of Christy includes a needle that may be moved from a pre-deployed configuration to a deployed configuration (figs. 7a-7c) in which the needle moves outwardly from a housing in order to define an amount of tissue to be captured for suturing (i.e., bite). In the deployed configuration, the needle of Christy is angularly oriented outwardly from the housing and toward a proximal end of the device. Christy discloses that such a configuration advantageously provides a larger distance between the housing side wall and the pointed tip of the needle which will facilitate the suturing operation by permitting a larger bite of tissue to be taken (col. 6, ll. 16-27). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Bradley to orient the needle angularly outward from the housing in the 
Bradley also fails to disclose that the second body portion has a guidewire receiving lumen, and that the locating foot housing and the second body portion are formed of different materials. 
Klein discloses another device for suturing puncture sites. Like the prior art of Bradley, the device of Klein passes suture through tissue using an elongated cylindrical body that houses a needle (42). Klein discloses a guidewire receiving lumen (26) that extends along the entire length of the device in order to allow the device to be positioned over a previously placed guidewire (“GW” in fig. 3, 8; col. 10, ll. 66-col. 11, ll. 5), thereby facilitating insertion of the suturing device through tissue along a particular desired path as is known in the art. It would have been obvious to one of ordinary skill in the art to have modified the prior art device of Bradley to include a guidewire lumen that passes through the entire length of the device (and therefore the second body portion) as taught by Klein in order to facilitate correct positioning of the suturing device relative to the tissue to be sutured. Klein further teaches that a distal-most section of the device may comprise a soft tip (66, through which guidewire receiving lumen passes) formed of a soft polymer (polyether block amide) while the remainder of the device (e.g., 14, 32, 12) can comprise a more rigid polymer or metal (polycarbonate or stainless steel) (col. 8, ll. 42-57). Such a soft tip facilitates entry into the body lumen to be sutured according to Klein. It would have been obvious to one of ordinary skill in the art to have modified the prior art of Bradley to include such a soft tip on the distal end of the device as taught by Klein so that it too may have the associated advantages. With such a modification to the prior art of Bradley, the second body portion of Bradley in view of Klein may be considered to comprise only the soft tip at the distal end of the device, such that the locating foot housing (polycarbonate or stainless steel as taught by Klein) and the second body portion (polyether block amide as taught by Klein) are formed of different materials. The orientation of the guidewire receiving lumen of Bradley as 
Regarding claims 2-4, the device further comprises a handle assembly disposed proximal the locating foot housing (see fig. 2 of Bradley), the first body portion extending from the locating foot housing towards a proximal end of the handle assembly, the handle assembly comprising a locating foot actuation actuator (56; fig. 2) and a needle actuation actuator (26; see fig. 1, 7, which is attached to support shaft 24’s proximal end; see col. 4, ll. 33-38; col. 5, ll. 25-55).
Regarding claim 5, a tip of the needle is configured to cooperate with the locating foot in the deployed configuration of the needle (fig. 4 of Bradley).
Regarding claim 6, the first body portion extends from the locating foot housing towards a proximally positioned handle assembly of the device (see annotated figure above).
Regarding claim 21, the second body portion (66 as taught by Klein) has a length less than 6 inches since Klein discloses that the entire end portion (14) has a length less than that of a longer alternative embodiment (15, which may have a length of 15cm = 5.9 inches; col. 7, ll. 29-32). Klein does not expressly disclose the exact length of tip (66) forming the second body portion, and therefore fails to disclose that the second body portion has a length of more than about 1 inch. However, sizing the second body portion of Bradley in view of Klein to be more than about 1 inch would have been considered obvious, as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, USPQ 233).
Regarding claim 22, the second body portion (66, as taught by Klein) tapers in a distal direction as taught by Klein (fig. 1, 2, 5a,5c). See also fig. 6 and 7 of Bradley.
Claims 7-20 and 23-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bradley in view of Christy, Nobles et al. (US 6,117,144; “Nobles”) and Klein. Regarding claims 7, 8, and 15, Bradley discloses a device comprising an elongate locating foot housing (portion of 12 that houses 60), a proximally extending first body portion coupled to a first end of the locating foot housing and a distally extending second body portion coupled to a second end of the locating foot housing (see examiner-annotated figures above, noting that alternative pivoting means shown in figs. 6 and 7 is being relied on in this rejection), the second body portion comprising an atraumatic tip (note tapered shape of tip, and absence of sharp cutting surface; see also figs. 6,7), a locating foot (either one of lobes 62) mounted to the locating foot housing at a position between the first body portion and the second body portion, the locating foot selectively movable from a pre-deployed configuration (fig. 2) to a deployed configuration (fig. 3) extending from only one side of the locating foot housing (note: foot is being considered only one of the lobes 62) to present a distally facing surface of the locating foot toward body tissue when in use, and a needle (36) selectively movable from a pre-deployed configuration (fig. 6) to a deployed configuration (fig. 7) in which the needle extends proximally towards the distally facing surface of the locating foot from a location distal the locating foot, with a tip of the needle configured to pass through the body tissue toward the locating foot in a distal to proximal direction (figs. 2-5).
Bradley does not expressly disclose that the needle is angularly oriented outwardly from the locating foot housing, in a direction transverse to a longitudinal axis of the locating foot housing as required in claim 15, and toward the locating foot in the deployed configuration of the embodiment shown in figs. 6 and 7.
Christy discloses another device which can be used to close a wound. Like the prior art of Bradley, the device of Christy includes a needle that may be moved from a pre-deployed configuration to a deployed configuration (figs. 7a-7c) in which the needle moves outwardly from a housing in order to define an amount of tissue to be captured for suturing (i.e., bite). In the deployed configuration, the needle of Christy is angularly oriented outwardly from the housing 
The locating foot of Bradley is selectively movable from the pre-deployed configuration to the deployed configuration, but Bradley does not expressly disclose that the locating foot pivots about a locating foot pivot point between the two configurations. 
Nobles discloses another suturing device having a locating foot (e.g., 28 - fig. 2,34,35; 106 – fig. 12-13), the locating foot selectively pivotable from a pre-deployed configuration to a deployed configuration about a pivot point located within the locating foot housing in order to engage a selectively deployable needle (36) (see pivot 56 in fig. 2, figs. 34,35; pivot 109 in figs. 12,13). Nobles discloses such a pivotable locating foot as an alternative to a resilient foot (each lobe of 128 in figs. 15-16; col. 9, ll. 11-20) that flexes into a deployed configuration similar to the prior art of Bradley. It would have been obvious to one of ordinary skill in the art to have modified the prior art of Bradley to replace the flexible locating foot (lobe 62) with a pivotable foot since such arrangements are known alternatives for deployable feet meant to receive a needle according to Nobles and merely leads to the predictable result of a foot that is deployed outwardly from a locating foot housing via rotation around a pivot point.
Bradley also fails to disclose that the second body portion has a guidewire receiving lumen, and that the locating foot housing and the second body portion are formed of different materials.
Klein discloses another device for suturing puncture sites. Like the prior art of Bradley, the device of Klein passes suture through tissue using an elongated cylindrical body that houses 
Regarding claims 9-11 and 16-18, the device further comprises a handle assembly disposed proximal the locating foot housing (see fig. 2 of Bradley), the first body portion extending from the locating foot housing towards a proximal end of the handle assembly (see examiner-
Regarding claim 12, a tip of the needle is configured to cooperate with the locating foot in the deployed configuration of the needle (fig. 4 of Bradley) with both the needle and the locating foot in the deployed configurations.
Regarding claim 13 and 19, the first body portion extends from the locating foot housing towards a proximally positioned handle assembly of the device (see examiner-annotated drawing above; handle assembly comprises 56 and 26).
Regarding claims 7, 14, and 20, as taught by Nobles, the locating housing of Bradley as modified by Nobles comprises a locating foot pivot point (similar to pivot 56 of Nobles) about which the locating foot pivots, the locating foot being selectively movable about the locating foot pivot point from the pre-deployed configuration of the locating foot to the deployed configuration of the locating foot. The pivot point of Bradley as modified in view of Nobles, around which the locating foot pivots, is proximal the needle since the locating foot housing and the locating foot are positioned entirely proximal of the needle. 
Regarding claims 24 and 26, the second body portion (flexible tip 66 taught by Klein; figs. 5a,5c) tapers in a distal direction to facilitate insertion of the device into a blood vessel (see also figs. 6,7 of Bradley).
Regarding claims 23 and 25, the second body portion (66 as taught by Klein) has a length less than 6 inches since Klein discloses that the entire end portion (14) has a length less than that of a longer alternative embodiment (15, which has a length of 15cm = 5.9 inches; col. 7, ll. 29-32). Klein does not expressly disclose the exact length of tip (66) forming the second body portion, and therefore fails to disclose that the second body portion has a length of more than about 1 inch. However, sizing the second body portion of Bradley in view of Klein to be more than about 1 inch would have been considered obvious, as it has been held that where the general In re Aller, USPQ 233).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KSH 2/15/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771